FILED
                             NOT FOR PUBLICATION                           FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MILGE HORACIO MENCHU,                            No. 11-73276

               Petitioner,                       Agency No. A089-689-389

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Milge Horacio Menchu, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s determination that Menchu failed to

establish he suffered harm rising to the level of persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (harassment, threats, and one

beating did not compel a finding of past persecution). Substantial evidence also

supports the BIA’s determination that Menchu failed to establish an objectively

reasonable well-founded fear of future persecution. See Gonzalez-Medina v.

Holder, 641 F.3d 333, 338 (9th Cir. 2011) (in the absence of past persecution, the

burden is on the applicant to show that relocation would be unreasonable). Thus,

Menchu’s asylum claim fails.

      Because Menchu failed to meet the lower burden of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Menchu failed to establish it is more likely than not that he would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

                                       2                                       11-73276
      In reaching these conclusions, we do not consider the newly-alleged facts

regarding gang rapes referenced in Menchu’s opening brief. See Fisher v. INS, 79
F.3d 955, 963 (9th Cir. 1996) (en banc) (this court’s review is limited to the

administrative record); see also Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (this court lacks jurisdiction to review contentions not raised before the

agency).

      Finally, we lack jurisdiction to review Menchu’s challenge to the BIA’s

February 24, 2012, order denying Menchu’s motion to reopen, because he did not

file a petition for review of that order. See Stone v. INS, 514 U.S. 386, 405-06

(1995).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                        11-73276